In an action to recover damages for personal injuries and property damage, defendants appeal from an order of the Supreme Court, Kings County, dated November 30, 1976, which granted a special preference for the trial of the action. Order reversed, without costs or disbursements, and special preference denied, without prejudice to any future motion for a special preference. Upon the record before us, the propriety of the grant of the special preference cannot be adequately reviewed (see Barbieri v Gustafson, 36 AD2d 736; Molat v Singletary, 32 AD2d 544; Lojko v City of New York, 30 AD2d 927). Cohalan, Acting P. J., Hawkins, Suozzi and Mollen, JJ., concur.